DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.




    PNG
    media_image1.png
    685
    737
    media_image1.png
    Greyscale

As to claim 10, the phrase, “operating the variable frequency drive to produce the second modulated output for a second time period, wherein the second period of time is based at least in part on the rate of change to the one or more operational parameters; and
operating the variable frequency drive to produce the first modulated output in response to an expiration of the second time period”, is unclear that a second time period is stated without stating a first time period which creates unclarity in the subject-matter.





    PNG
    media_image2.png
    843
    723
    media_image2.png
    Greyscale



As to claim 20, the phrase, “operate the variable frequency drive to produce the second modulated output for a second time period, wherein the second period of time is based at least in part on the rate of change to the one or more operational parameters; and
operate the variable frequency drive to produce the first modulated output in response to an expiration of the second time period” is unclear in that a second time period is stated without stating a first time period which creates unclarity in the subject-matter.

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 3, 4, 5, 8, 9, 11, 13, 14, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Marohl et al. (US 9,559,630 and Marohl hereinafter.) in view of KIM (Pub. No: US 2014/0197765 A1).

    PNG
    media_image3.png
    497
    678
    media_image3.png
    Greyscale

(Marohl teaches a method (figs.1-21) for temperature feedback control (col.7, lines 1-6) in a variable frequency inverter drive 188 (figs.1-4), the said method comprising; receiving, by a processor 120, operational data such as current measurement data ia, ib, ic (via 124, 122, 116), id*, iq* (via 201), Voltage Va*, Vb*, Vc*, fundamental frequency (via 205), position data (via 115), THD (via storage 207)  (see figs. 1-2), feedback data such as winding temperature readings & inverter 188 semiconductor temperature readings, see (col.7, lines 1-6) associated with a variable frequency (inverter) drive 188, the said operational data, comprising one or more above said 
Comparing (via step S504, fig.10 and relative fig.4 and col.14, lines 1-15) the one or more operational parameters such as current level Vs fundamental frequency output relating total harmonic distortion (THD) level to a threshold; and
operating the variable frequency (inverter) drive 188 to produce a first modulated output such as space vector pulse width modulation (SVPWM 408) (see fig.4, fig.10, step S506 and (col.4, lines 36-55) based atleast in part on the one or more operational parameters such as current level for the measured fundamental frequency being below (or less than) the first current level threshold;
Marohl teaches a method (figs.1-21) wherein operating the variable frequency inverter drive 188 (figs.1-2) to produce a second modulated output such as discontinuous pulse width modulation (DPWM 410, see figs.4, 10, step S508, (col.4, lines 36-55) and (col.17, lines 20-24) and relative fig.4) based at least in part on at least one of the one or more operation parameters such as the current level exceeding (or greater than) the first current level threshold. 
Marohl teaches the one or more operational parameters comprise a temperature parameter such as winding temperature readings & inverter 188 semiconductor temperature readings, see (col.7, lines 1-6).


KIM (figs.2-6) teaches the one or more operational parameters comprise a temperature parameter such as a motor temperature [temp_mot] (see fig.5, including steps 550, 560 & 570, see para’s [0122] thru [0124], [0058]), wherein when temp_mot < tempmot* SVPWM method technique is applied and when temp_mot > tempmot* a DPWM method technique is applied.
It would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have the one or more operational parameters comprise a temperature parameter of Kim in the system of Marohl because reduce harmonic components, reduce switching losses of the inverter and improve efficiency of the electric motor (see KIM, para’s [0006], [0123] & [0124].)
As to claim 3, The method of claim 1, wherein the first modulated output comprises a space vector pulse width modulation (SVPWM) output.
(Marohl teaches a method (figs.1-21), wherein the first modulated output comprises a space vector pulse width modulation (SVPWM 408) output (see fig.4, fig.10, step S506 and (col.4, lines 36-55).)
As to claim 4, The method of claim 1, wherein the second modulated output comprises a discontinuous pulse width modulation (DPWM) output.
(Marohl teaches a method (figs.1-21), wherein the second modulated output comprises a discontinuous pulse width modulation (DPWM output 410, see fig.4, fig.10, step S508, (col.4, lines 36-55) and (col.17, lines 20-24).)

(Marohl teaches a method (figs.1-21), wherein the second modulated output comprises a discontinuous pulse width modulation (DPWM output 410, see fig.4) for a first time period (or e.g. inverter drive 188 operating in the DPWM time period, see (col.2, lines 54-67) and (col.3, lines 1-9).)
As to claim 8, the method of claim 1, wherein the second modulated output is produced by the variable frequency drive until the at least one or the one or more operational parameters is below the threshold.
(Marohl teaches a method (figs.1-21), wherein the second modulated output comprises a discontinuous pulse width modulation (DPWM output 410, see fig.4) until the parameter such as current is below the first current –THD level 413, wherein the first modulated output SVPWM 408 is active, see fig.4, (col. 13, lines 15-31).)
As to claim 9, the method of claim 8, further comprising:
operating the variable frequency drive to produce the first modulated output in response to the at least one of the one or more operational parameters being below the threshold.
(Marohl teaches a method (figs.1-21), further comprising:
operating the variable frequency (inverter) drive 188   to produce the first modulated output such as space vector pulse width modulation (SVPWM 408) (see fig.4, fig.10, step S506 and (col.4, lines 36-55) based at least in part on the one or more operational 
As to claim 11 (Currently Amended), A system comprising:
A variable frequency drive;
A sensor configured to collect operational data associated with the variable frequency drive; and 
a controller configured to:
receive from the sensor, operational data, the operational data comprising one or more operational parameters for the variable frequency drive;
compare the one or more operational parameters to a threshold;  
operate the variable frequency drive to produce a first modulated output based at least in part on the one or more operational parameters being below the threshold;
operate the variable frequency drive to produce a second modulated output based at least in part on at least one of the one or more operational parameters exceeding the threshold: wherein the one or more operational parameters comprise  a temperature parameter.
(Marohl teaches (figs.1-21) a system 120 (figs.1-2) comprising:
A variable frequency drive such as the inverter drive 188;

a controller such as a mode controller 203 (fig.1) or data processor 264 (fig.2) configured to:
receive from the sensor108/115-114/124-116/ 201/ 205, said operational data, the said operational data comprising one or more operational parameters such as feedback voltage, Vd*, Vq*, position & speed data, feedback current ia, ib, ic, current command id*, iq*, fundamental frequency for the variable frequency (inverter) drive 188, feedback data such as winding temperature readings & inverter 188 semiconductor temperature readings, see (col.7, lines 1-6));
Compare (via step S504, fig.10 and relative fig.4 and col.14, lines 1-15) the one or more operational parameters such as current level Vs fundamental frequency output relating total harmonic distortion (THD) level to a threshold; and
operate the variable frequency (inverter) drive 188 to produce a first modulated output such as space vector pulse width modulation (SVPWM 408) (see fig.4, fig.10, step S506 and (col.4, lines 36-55) based atleast in part on the one or more operational parameters such as current level 
Marohl teaches the one or more operational parameters comprise a temperature parameter such as winding temperature readings & inverter 188 semiconductor temperature readings, see (col.7, lines 1-6).
Marohl do not mention said first modulated output and second modulated output based on temperature parameter.
KIM (figs.2-6) teaches the one or more operational parameters comprise a temperature parameter such as a motor temperature [temp_mot] (see fig.5, including steps 550, 560 & 570, see para’s [0122] thru [0124], [0058]), wherein when temp_mot < tempmot* SVPWM method technique is applied and when temp_mot > tempmot* a DPWM method technique is applied.
It would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have the one or more operational parameters comprise a temperature parameter of Kim in the system of Marohl because reduce harmonic components, reduce switching losses of the inverter and improve efficiency of the electric motor (see KIM, para’s [0006], [0123] & [0124].)
As to claim 13, the system of claim 11, wherein the first modulated output comprises a space vector pulse width modulation (SVPWM) output.
(Marohl teaches (figs.1-21) a system 120 (figs.1-2) wherein the first modulated output comprises a space vector pulse width modulation (SVPWM 408) output (see fig.4, fig.10, step S506 and (col.4, lines 36-55).)

(Marohl teaches (figs.1-21) a system 120 (figs.1-2), wherein the second modulated output comprises a discontinuous pulse width modulation (DPWM output 410, see fig.4, fig.10, step S508, (col.4, lines 36-55) and (col.17, lines 20-24).)
As to claim 15, the system of claim 11, wherein the second modulated output is produced by the variable frequency drive for a first time period.
(Marohl teaches (figs.1-21) a system 120 (figs.1-2), wherein the second modulated output comprises a discontinuous pulse width modulation (DPWM output 410, see fig.4) for a first time period (or e.g. inverter drive 188 operating in the DPWM time period, see (col.2, lines 54-67) and (col.3, lines 1-9).)
As to claim 18, the system of claim 11, wherein the second modulated output is produced by the variable frequency drive until the at least one of the one or more operational parameters is below the threshold.
(Marohl teaches (figs.1-21) a system 120 (figs.1-2),  wherein the second modulated output comprises a discontinuous pulse width modulation (DPWM output 410, see fig.4) until the parameter such as current is below the first current –THD level 413, wherein the first modulated output SVPWM 408 is active, see fig.4, (col. 13, lines 15-31).)
As to claim 19, the system of claim 18, wherein the controller is further configured to:

(Marohl teaches (figs.1-21) a system 120 (figs.1-2), wherein the controller 203/ processor 264 is further configured to: operate the variable frequency (inverter) drive 188 (fig.1) to produce the first modulated output such as space vector pulse width modulation (SVPWM 408) (see fig.4, fig.10, step S506 and (col.4, lines 36-55) based at least in part on the one or more operational parameters such as current level for the measured fundamental frequency being below (or less than) the first current level threshold.)
Allowable Subject-Matter
Claims 6 and 16 are allowed.
Claims 10 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record(s) (Marohl et al., US 9,559,630 B2 & KIM, Pub. No: US 2014/0197765 A1) fails to teach (see claim 6) operating the variable frequency drive to produce the first modulated output in response to an expiration of the first time period.
The prior art of record(s) (Marohl et al., US 9,559,630 B2 & KIM, Pub. No: US 2014/0197765 A1) fails to teach (see claim 16) the controller is further configured to operate the variable frequency drive to produce the first modulated output in response to an expiration of the first time period.
The prior art of record(s) (Marohl et al., US 9,559,630 B2 & KIM, Pub. No: US 2014/0197765 A1) fails to teach (see claim 10) operating the variable frequency drive to produce the first modulated output in response to an expiration of the second time period.
The prior art of record(s) (Marohl et al., US 9,559,630 B2 & KIM, Pub. No: US 2014/0197765 A1) fails to teach (see claim 20) operate the variable frequency drive to produce the first modulated output in response to an expiration of the second time period.
Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a) KIM (US Pub.No: US 2014/0197765 A1) teaches (figs.1-6, abstract) method and apparatuses for controlling output voltages of inverters driving electric motors such as electric motor 250 (figs.2-3) based on current THD (figs.1-4) and temperature sensing feedback control using switching modulation methods such as  SVPWM 560 and DPWM 570 (fig.5).
b) Borisov et al. (US 10,187,000 B2) teaches (figs.1-8, (col.5, lines 32-41) The PWM modulator method may be selected based on the VSD size and full load ampere (FLA) setting. If FLA is lower than a predetermined threshold the PWM modulator may be continuous space vector modulation; if FLA is greater than or equal to the predetermined threshold, a discontinuous space vector modulation may be applied. 



Response to Arguments
Applicant’s arguments (see remarks dated 11/18/2021) with respect to claim(s) 1, 3, 4, 5, 6, 8, 9, 10, 11, 13, 14, 15, 16, 18, 19 and 20 have been considered but are moot because the new ground of rejection based on corresponding amendments. Objection to Drawings are withdrawn based on applicant’s arguments in said remarks. Claims 6 and 16 are allowed. Claims 10 and 20 are rejected under 35 USC § 112 due to unclear subject-matter. Claims 1, 3-5, 8, 9, 11, 13-15, 18 and 19 are rejected under 35 USC § 103 as being unpatentable over Marohl et al. (US 9,559,630) in view of KIM (Pub. No: US 2014/0197765 A1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONY M PAUL whose telephone number is (571)270-1608.  The examiner can normally be reached on M-F 8 am to 4 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Antony M Paul/
Primary Examiner, Art Unit 2846			01/04/2022